Case 19-27439-MBK           Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                         Desc Main
                                    Document    Page 1 of 20



 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtor and Debtor-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


     In re:                                               Chapter 11

     HOLLISTER CONSTRUCTION                               Case No. 19-27439 (MBK)
     SERVICES, LLC,1


                            Debtor.




                NOTICE OF DEBTOR’S MOTION FOR ENTRY OF AN ORDER
           (A) APPROVING THE DISCLOSURE STATEMENT, (B) ESTABLISHING
     PROCEDURES FOR SOLICITATION AND TABULATION OF VOTES TO ACCEPT
          OR REJECT THE PLAN, (C) APPROVING THE FORM OF BALLOT AND
     SOLICITATION MATERIALS, (D) ESTABLISHING THE VOTING RECORD DATE,
       (E) SCHEDULING A PLAN CONFIRMATION HEARING AND DEADLINE FOR
     FILING OBJECTIONS TO CONFIRMATION OF THE PLAN, AND (F) APPROVING
                           THE RELATED FORM OF NOTICE

                    PLEASE TAKE NOTICE that on June 19, 2020, Hollister Construction Services,

 LLC, the above-captioned debtor and debtor-in- possession, filed the Debtor’s Motion for Entry

 of an Order Approving the Disclosure Statement, (B) Establishing Procedures for Solicitation and

 Tabulation of Votes to Accept or Reject the Plan, (C) Approving the Form of Ballot and Solicitation


 1
  The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).

 37322/3
 06/19/2020 206520556.2
Case 19-27439-MBK        Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51             Desc Main
                                 Document    Page 2 of 20



 Materials, (D) Establishing the Voting Record Date, (E) Scheduling a Plan Confirmation Hearing

 and Deadline for Filing Objections to Confirmation of the Plan, and (F) Approving the Related

 Form of Notice (the “Disclosure Statement Motion”).

                PLEASE TAKE FURTHER NOTICE that objections, if any, to approval of the

 Motion must be (a) in writing and served on or before July 16, 2020 at 4:00 p.m. (ET) (the

 “Objection Deadline”); (b) filed with the Clerk of the Bankruptcy Court, 402 East State Street,

 Trenton, New Jersey 08608; and (c) served as to be received on or before the Objection Deadline

 by the undersigned counsel to the Debtor.

                PLEASE TAKE FURTHER NOTICE that copies of the Motion, the Disclosure

 Statement, the Plan, notices, and proposed ballots will be publicly available for review

 by accessing the Bankruptcy Court’s website www.njb.sucourts.gov (a PACER account is
 required). Copies of these documents can also be obtained free of charge by contacting Debtors’

 counsel at the address below or from the website of the Debtors’ Claims and Noticing Agent, at

 https://cases.primeclerk.com/hcs/.

                PLEASE TAKE FURTHER NOTICE that the Disclosure Statement, the Plan,

 notices, proposed ballots and the proposed order approving the Disclosure Statement may be

 modified at any time prior to or at the Hearing on the Motion, and that the Court may enter such

 order(s) as it deems appropriate at the Hearing.

                PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION

 WILL BE HELD ON July 23, 2020 AT 10:00 A.M. (ET) BEFORE THE HONORABLE

 MICHAEL B. KAPLAN, AT THE UNITED STATES BANKRUPTCY COURT FOR THE

 DISTRICT OF NEW JERSEY, 402 EAST STATE STREET, COURTROOM #8, TRENTON,

 NEW JERSEY 08608. ONLY PARTIES WHO HAVE FILED A TIMELY OBJECTION WILL

 BE HEARD AT THE HEARING.




                                                    -2-
Case 19-27439-MBK       Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51         Desc Main
                                Document    Page 3 of 20



              PLEASE TAKE FURTHER NOTICE THAT THE HEARING ON THE

 MOTION MAY BE ADJOURNED FROM TIME TO TIME WITHOUT NOTICE TO ANY

 CREDITOR OR OTHER PARTY IN INTEREST OTHER THAN BY ANNOUNCEMENT OF

 THE ADJOURNED DATE IN OPEN COURT ON THE DATE OF THE HEARING.

              IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE

 COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER

 NOTICE OR HEARING.


 Dated: June 19, 2020                   Respectfully submitted,

                                        LOWENSTEIN SANDLER LLP

                                        /s/ Kenneth A. Rosen, Esq.
                                        Arielle B. Adler, Esq.
                                        Bruce Buechler, Esq.
                                        Jennifer B. Kimble, Esq. (admitted pro hac vice)
                                        Kenneth A. Rosen, Esq.
                                        Mary E. Seymour, Esq.
                                        One Lowenstein Drive
                                        Roseland, New Jersey 07068
                                        (973) 597-2500 (Telephone)
                                        (973) 597-2400 (Facsimile)
                                        krosen@lowenstein.com
                                        bbuechler@lowenstein.com
                                        mseymour@lowenstein.com
                                        jkimble@lowenstein.com
                                        aadler@lowenstein.com
                                        Counsel to the Debtor and
                                        Debtor-in-Possession




                                          -3-
Case 19-27439-MBK           Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                         Desc Main
                                    Document    Page 4 of 20



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-1

     LOWENSTEIN SANDLER LLP
     Arielle B. Adler, Esq.
     Bruce Buechler, Esq.
     Joseph J. DiPasquale, Esq.
     Jennifer B. Kimble, Esq.
     Kenneth A. Rosen, Esq.
     Mary E. Seymour, Esq.
     One Lowenstein Drive
     Roseland, New Jersey 07068
     (973) 597-2500 (Telephone)
     (973) 597-2400 (Facsimile)

     Counsel to the Debtor and Debtor-in-Possession

                                                                        Case No. 19-27439 (MBK)
     In re:
                                                                        Chapter 11
     HOLLISTER CONSTRUCTION SERVICES,
     LLC,1                                                              Judge: Hon. Michael B. Kaplan
                                                                        Hearing Date: July 23, 2020 at
                                      Debtor.                           10:00 a.m.

      DEBTOR’S MOTION FOR ENTRY OF AN ORDER (A) APPROVING THE
       DISCLOSURE STATEMENT, (B) ESTABLISHING PROCEDURES FOR
 SOLICITATION, VOTING AND TABULATION OF VOTES TO ACCEPT OR REJECT
     THE PLAN, (C) APPROVING THE FORM OF BALLOT AND SOLICITATION
 MATERIALS, (D) ESTABLISHING THE VOTING RECORD DATE, (E) SCHEDULING
  A PLAN CONFIRMATION HEARING AND DEADLINE FOR FILING OBJECTIONS
      TO THE PLAN, AND (F) APPROVING THE RELATED FORM OF NOTICE

                    Hollister Construction Services, LLC, debtor and debtor in possession in the above-

 captioned chapter 11 case (the “Debtor”), hereby submits this motion, pursuant to sections 105(a),

 1125, 1126, and 1128 of title 11 of the United States Code (the “Bankruptcy Code”), Rules

 2002(b), 3016(b), 3017, 3018, and 3020 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), and Rule 3016-1 of the Local Rules of the United States Bankruptcy Court


 1
  The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).

 37322/3
 06/19/2020 206520556.2
Case 19-27439-MBK         Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                   Desc Main
                                  Document    Page 5 of 20



 for the District of New Jersey (the “Local Rules”), for entry of an order, substantially in the form

 attached hereto as Exhibit A (the “Disclosure Statement Order”), (a) approving the adequacy of

 the disclosures set forth in Disclosure Statement for Debtor’s Plan of Liquidation (as amended,

 the “Disclosure Statement”), which, along with Debtor’s Plan of Liquidation (as amended, the

 “Plan”), is being filed contemporaneously herewith, (b) establishing procedures for solicitation

 and tabulation of votes to accept or reject the Plan, (c) approving the forms of ballot and solicitation

 materials, (d) establishing a voting record date, (e) scheduling a hearing to consider confirmation

 of the Plan (the “Confirmation Hearing”) and setting the deadline for objections thereto (the
 “Confirmation Objection Deadline”), and (f) approving the related form of notice. In support

 hereof, the Debtor respectfully states as follows:

                                           JURISDICTION

                1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

 and 1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the

 United States District Court for the District of New Jersey entered on July 23, 1984, as amended

 on September 18, 2012 (Simandle, C.J.). This matter is a core proceeding within the meaning of

 28 U.S.C. § 157(b)(2).

                2.      Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

                3.      The statutory bases for the relief requested herein are sections 105(a) and

 (d), 1125, 1126, and 1128 of the Bankruptcy Code, Bankruptcy Rules 2002(b), 3016(b), 3017,

 3018, and 3020, and Local Rules 3016-1 and 3018-1.


                                           BACKGROUND

 I.     GENERAL BACKGROUND

                4.      On September 11, 2019 (the “Petition Date”), the Debtor filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code, initiating the above-captioned chapter

 11 case (the “Chapter 11 Case”). The Debtor continues to operate its business as a debtor in




                                                   -2-
Case 19-27439-MBK           Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51               Desc Main
                                    Document    Page 6 of 20



 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party has requested

 the appointment of a trustee or examiner.

                5.         On September 23, 2019, the Office of the United States Trustee appointed

 a statutory committee in this Chapter 11 Case (the “Committee”).

                6.         Additional details regarding the Debtor’s business and the facts and

 circumstances leading up to the filing of the Chapter 11 Case are set forth in the Declaration of

 Brendan Murray in Support of First Day Relief [Docket no. 15] which is incorporated herein by

 reference.


 II.    THE PLAN AND DISCLOSURE STATEMENT
                7.         The Plan and Disclosure Statement creates the framework for the payment

 of claims through the approval of the Plan Settlement, the establishment of a Liquidating Trust

 that will liquidate other Estate Causes of Action, reconcile Claims and make distributions to

 Holders of Allowed Claims.

                8.         The Disclosure Statement provides a detailed description of, among other

 things, the Debtor’s prepetition capital structure, events leading to the Chapter 11 Case, summaries

 of certain material events that have occurred during the Chapter 11 Case and a potential global

 Plan Settlement that the Debtor is negotiating with various stakeholders.

                9.         Through the Motion, the Debtor seeks entry of the Disclosure Statement

 Order: (a) approving the adequacy of the Disclosure Statement, (b) establishing procedures for

 solicitation and tabulation of votes to accept or reject the Plan, (c) approving the forms of ballots

 and solicitation materials, (d) establishing a voting record date, (e) scheduling the Confirmation

 Hearing and setting the deadline for objections to confirmation of the Plan, and (f) approving the

 related form of notice.

                10.        The Debtor believes that the Plan and Disclosure Statement provide the

 most efficient means to maximize value of the Debtor’s remaining assets, distribute proceeds




                                                  -3-
Case 19-27439-MBK        Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                 Desc Main
                                 Document    Page 7 of 20



 thereof to Holders of Allowed Claims, and otherwise wind-down and conclude the Chapter 11

 Case.

                11.     The Plan is a liquidating plan. In general, the Plan provides for, among

 other things, the establishment of a Liquidating Trust for the purpose of administering the Debtor’s

 remaining assets and making distributions to Holders of Allowed Claims.

                12.     A summary of the key dates that the Debtor seeks to establish by the

 Disclosure Statement Order are as follows:


                                          Proposed Timetable

            Voting Record Date
                                                         July 23, 2020

            Solicitation Commencement          Three Business Days after entry of the
            Date                               Disclosure Statement Order
            Rule 3018 Motion Deadline             August 10, 2020 at 4:00 p.m. (ET)


            Rule 3018 Objection Deadline        August 20, 2020 at 4:00 p.m. (ET)


            Voting Deadline                     August 27, 2020 at 4:00 p.m. (ET)


            Confirmation Objection              August 27, 2020 at 4:00 p.m. (ET)
            Deadline
            Reply Deadline                     September 1, 2020 at 4:00 p.m. (ET)

            Confirmation Hearing               September 3, 2020 at 10:00 a.m. (ET)


                13.     The Plan contemplates classifying all Claims against and Interests in the

 Debtor, other than Administrative Expense Claims, Priority Tax Claims and statutory fees, as

 follows:




                                                 -4-
Case 19-27439-MBK         Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                 Desc Main
                                  Document    Page 8 of 20



                                            Status Under                                  Recovery
      Class             Type                                    Voting Status             Estimate
                                                Plan

       1        Pre-Petition Secured         Impaired            Entitled to Vote           TBD
                   Lender Claims

       2           Priority Claims           Unimpaired        Deemed to Accept            100%

       3       Arch Pre-Petition Claim       Impaired             Entitled to Vote          TBD

       4      General Unsecured Claims       Impaired             Entitled to Vote          TBD

       5               Interests               Impaired        Deemed to Reject              0%

                 14.     The Debtor respectfully submits that the Disclosure Statement complies

 with all aspects of section 1125 of the Bankruptcy Code and the Debtor seeks approval of the

 adequacy of the Disclosure Statement. At the Confirmation Hearing, the Debtor will seek

 confirmation of the Plan.


                                   BASIS FOR RELIEF REQUESTED

 I.        APPROVAL OF THE DISCLOSURE STATEMENT

                 15.     Pursuant to section 1125(b) of the Bankruptcy Code, a plan proponent must

 provide holders of Impaired claims and interests entitled to vote with “adequate information”

 regarding the proposed chapter 11 plan. See 11 U.S.C. § 1125(b). The Debtor respectfully submits

 that the Disclosure Statement contains “adequate information” within the meaning of section

 1125(a)(1) of the Bankruptcy Code and should be approved by this Court.

                 16.     Section 1125(a)(1) of the Bankruptcy Code provides:

                 “[A]dequate information” means information of a kind, and in
                 sufficient detail, as far as is reasonably practicable in light of the
                 nature and history of the debtor and the condition of the debtor’s
                 books and records, including a discussion of the potential material
                 Federal tax consequences of the plan to the debtor, any successor to
                 the debtor, and a hypothetical investor typical of the holders of
                 claims or interests in the case, that would enable such hypothetical




                                                  -5-
Case 19-27439-MBK        Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                 Desc Main
                                 Document    Page 9 of 20



                investor of the relevant class to make an informed judgment about
                the plan ….

 11. U.S.C. § 1125(a)(1). A debtor’s disclosure statement must, as a whole, provide information

 that is sufficiently detailed, so far as “reasonably practicable,” to permit an “informed judgment”

 by impaired creditors entitled to vote on the plan. See In re Ryan Operations G.P. v. Santiam-

 Midwest Lumber Co., 81 F.3d 355, 362 (3d Cir. 1996); Century Glove, Inc. v. First American

 Bank of New York, 860 F.2d 94, 100 (3d Cir. 1988); see also In re Autobacs Strauss, Inc., 473

 B.R. 525, 584 (Bankr. D. Del. 2012); In re Dakota Rail, Inc., 104 B.R. 138, 142 (Bankr. D. Minn.

 1989). At minimum, a disclosure statement “must clearly and succinctly inform the average

 unsecured creditor what it is going to get, when it is going to get it, and what contingencies there

 are to getting its distribution.” In re Ferretti, 128 B.R. 16, 19 (Bankr. D.N.H. 1991).

                17.     The determination as to whether a disclosure statement provides “adequate

 information,” is based on the specific facts and circumstances of each case and is within the broad

 discretion of the bankruptcy court. See 11 U.S.C. § 1125(a)(1); see also Oneida Motor Freight,

 Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988) (“From the legislative history of §

 1125 we discern that adequate information will be determined by the facts and circumstances of

 each case.”); First Am. Bank of N.Y. v. Century Glove, Inc., 81 B.R. 274, 279 (D. Del. 1988) (noting

 that the availability of information from outside sources will determine the adequacy of disclosure

 made by a particular debtor).

                18.     The Disclosure Statement contains adequate information for Holders of

 Claims entitled to vote to make an informed decision about whether to vote to accept or reject the

 Plan. In particular, the Disclosure Statement includes, among other things:

                (a)     an overview of certain events preceding and leading to the
                        commencement of the Chapter 11 Case;

                (b)     an overview of the major events that occurred during the
                        course of the Chapter 11 Case, including the numerous
                        settlements negotiated by the Debtor with Project Owners
                        and Subcontractors on various Go-Forward Projects;



                                                 -6-
Case 19-27439-MBK        Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                  Desc Main
                                Document    Page 10 of 20



                (c)     a summary of the classification and treatment of all Classes
                        of creditors and Interests; and the provisions governing
                        distributions under the Plan;

                (d)     the means for implementation of the Plan;

                (e)     risk factors affecting the Plan; and

                (f)     a summary of the relevant Bankruptcy Code provisions and
                        other requirements for confirmation of the Plan.

                19.     The Debtor respectfully submits that the Disclosure Statement contains

 adequate information that satisfies the requirements of section 1125 of the Bankruptcy Code and

 should be approved.


 II.       THE SOLICITATION PROCEDURES

                A.      Establishment of Voting Record Date

                20.     Bankruptcy Rule 3017(d) provides that, for the purposes of soliciting votes

 in connection with the confirmation of a plan, “creditors and equity security holders shall include

 holders of stock, bonds, debentures, notes, and other securities of record on the date the order

 approving the disclosure statement is entered or another date fixed by the court, for cause, after

 notice and a hearing.” Bankruptcy Rule 3018(a) contains a similar provision regarding

 determination of the record date for voting purposes. The Debtor proposes that the Court establish
 the record date as July 23, 2020, or such other date as the Court sets for a hearing on this Motion

 (the “Record Date”), regardless of the date on which the Disclosure Statement Order is actually

 entered, for the purposes of determining: (a) creditors who are entitled to vote on the Plan, and (b)

 with respect to classes that are non-voting, the parties entitled to receive a Notice of Non-Voting

 Status.




                                                 -7-
Case 19-27439-MBK           Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                           Desc Main
                                   Document    Page 11 of 20



                  B.       Approving Solicitation Package

                  21.      Bankruptcy Rule 3017(d) sets forth the materials that must be provided to

 Holders of Claims and Interests entitled to vote for the purpose of soliciting their votes and

 providing adequate notice of the Plan Confirmation Hearing.

                  22.      Except as provided below, upon entry of the Disclosure Statement Order,

 the Debtor proposes that the following materials (collectively, the “Solicitation Package”) be

 distributed by or on behalf of the Debtor to each record Holder of a Claim entitled to vote on the

 Plan:

                  (a)      Notice of a hearing on, among other things, confirmation of
                           the Plan (the “Confirmation Hearing Notice”);

                  (b)      an appropriate Ballot (defined below), including voting
                           instructions;

                  (c)      a return envelope; and

                  (d)      such other materials as the Court may direct.

                  23.      With respect to the Debtor’s Holders of Claims in Class 4 eligible to vote

 on the Plan, the Debtor requests that it be allowed to email the Solicitation Packages to Holders of

 Claims in Class 4 in lieu of sending the Solicitation Packages by mail.2

                  24.      The Confirmation Hearing Notice will contain instructions on how to access

 a copy of the Plan and Disclosure Statement and the Disclosure Statement Order online. The

 Confirmation Hearing Notice will further contain an e-mail address and telephone number for the

 Balloting Agent (defined below) in the event any party wants to receive a hard copy of the Plan

 and Disclosure Statement and/or the Disclosure Statement Order.

                  25.      The Debtor expects that it will be able to commence distribution of the

 Solicitation Packages within three business days after the date on which the Disclosure Statement

 Order is entered (the “Solicitation Commencement Date”). All other Holders of Claims or


 2
   The Debtor is presently reviewing claims and reserves the right to modify the manner in which Holders of Claims
 in Class 4 are solicited and required to submit their ballots prior to the hearing on this Motion.


                                                        -8-
Case 19-27439-MBK        Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                 Desc Main
                                Document    Page 12 of 20



 Interests not entitled to vote on the Plan and all parties requesting notice pursuant to Bankruptcy

 Rule 2002 will receive a copy of the Confirmation Hearing Notice.

                26.     Although the Debtor has made, and will make, every effort to ensure that

 the Solicitation Packages described are in final form prior to solicitation, the Debtor nonetheless

 requests authority to make non-substantive changes to the Plan and Disclosure Statement and

 related documents without further order of the Court, including ministerial changes to correct

 typographical and grammatical errors, and to make conforming changes among the Plan and

 Disclosure Statement and any other materials in the Solicitation Packages following entry of the

 Disclosure Statement Order and prior to mailing. The Debtor reserves the right to further amend

 or modify the Plan and Disclosure Statement following approval of this Motion.

                27.     To reduce costs, the Debtor requests relief from Bankruptcy Rule 3017 that

 would otherwise require the Plan and Disclosure Statement to be mailed to Holders of Claims and

 Interests. Because of the significant cost of printing and mailing the Plan and Disclosure Statement

 (or making CDs and mailing them to all creditors), the Debtor proposes to make the Plan and

 Disclosure Statement available in electronic format online at https://cases.primeclerk.com/hcs.

 The Debtor requests authority to rely on the Confirmation Hearing Notice it provides to Holders

 of Allowed Claims, which contains the address to the Debtor’s case website with a link directly to

 the Plan and Disclosure Statement, to notify parties of the location of such documents. The website

 will contain copies of the Plan and Disclosure Statement, which can be reviewed online or

 downloaded and printed free of charge. If a party desires paper copies of the Plan and Disclosure

 Statement, such party can request that paper copies be mailed to them if such request is made at

 least three (3) business days before the Voting Deadline. Such request can be made through the

 Balloting Agent’s website, https://cases.primeclerk.com/hcs. The Debtor requests that the Court

 determine that the Debtor is not required to distribute paper copies of the Plan and Disclosure

 Statement to Holders of Claims and Interests, unless a party makes a specific written request for

 copies of such documents as set forth herein. Other bankruptcy courts have granted such relief in

 order to reduce the significant costs of soliciting votes to accept or reject a plan, and authorized


                                                 -9-
Case 19-27439-MBK        Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                   Desc Main
                                Document    Page 13 of 20



 the provision of electronic copies of the plan and disclosure statement on a website instead of

 including copies of those documents in the solicitation package. See In re Draw Another Circle,

 LLC, Case No. 16-11452 (Bankr. D. Del. December 19, 2016) (D.I. 1067); In re Dune Energy,

 Inc., Case No. 15-10336 (Bankr. W.D. Tex. Aug. 18, 2015) (D.I. 453); In re Borders Group, Inc.,

 et al., Case No. 11-10614 (Bankr. S.D.N.Y. Nov. 14, 2011) (D.I. 2122)


                C.      Approval of Form of Ballots

                28.     Bankruptcy Rule 3017(d) requires that a plan proponent mail a form of

 ballot, substantially conforming to Official Form No. 314, to “creditors and equity security holders

 entitled to vote on the plan.” Fed. R. Bankr. P. 3017(d); see also Fed. R. Bankr. P. 3018(c)

 (providing in part that an acceptance or rejection of a plan must be in writing and conform to the

 appropriate Official Form).

                29.     The Debtor proposes to distribute to Holders of Impaired Classes of Claims

 one or more ballots (each a “Ballot” and collectively, the “Ballots”), substantially in the form
 attached hereto as Exhibit D, applicable to each such creditor. The Ballot contains instructions

 for holders of claims. The Ballot was prepared for use by all parties that are entitled to vote on the

 Plan. Thus, the Debtor seeks approval of the form of the Ballot and the authority to distribute the

 Ballot to the holders of claims entitled to vote on the Plan. The Ballot is derived from Official

 Form No. 314, but with appropriate modifications so as to reflect certain aspects of, and additional

 information relevant to, this Chapter 11 Case, which the Debtor believes to be appropriate for their

 creditors.

                30.     The Debtor will distribute Ballots to holders of claims in Class 1 (Secured

 Lender Pre-Petition Claims), Class 3 (Arch Pre-Petition Claims) and Class 4 (General Unsecured

 Claims), who are entitled to vote on the Plan. Each Ballot will be customized to include the

 applicable creditor’s name, address, and claim information (including the Class in which the

 creditor will be voting). The Debtor submits that the form of the Ballot is based substantially on




                                                 -10-
Case 19-27439-MBK        Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                  Desc Main
                                Document    Page 14 of 20



 Official Form No. 314 and complies with Bankruptcy Rule 3018(c). Thus, the Debtor respectfully

 requests that the Court approve the form of Ballot.

                31.     The Debtor further proposes to distribute to Holders of Claims not entitled

 to vote on the Plan notices informing them of their ineligibility to vote (the “Notice of Non-Voting

 Status”), substantially in the form attached hereto as Exhibit B.


                D.      Voting Deadline and Procedures

                        1.      Establishment of Voting Deadline

                32.     Bankruptcy Rule 3017(c) provides that, in connection with or before

 approval of a disclosure statement, a court shall fix a time within which the Holders of Claims

 entitled to vote may accept or reject the relevant chapter 11 plan.

                33.     In accordance with Bankruptcy Rule 3017(c), the Debtor requests that the

 Court enter an order requiring that, to be counted as a vote to accept or reject the Plan, any Ballot

 accepting or rejecting the Plan must be properly executed, completed, have only one box checked

 to accept or reject, and the original of which shall be delivered so as to be actually received by

 Prime Clerk (the “Balloting Agent”), not later than August 27, 2020 at 4:00 p.m. (ET) (the “Voting
 Deadline”). Ballots are to be delivered to the Balloting Agent by regular mail, overnight courier

 or hand delivery to the Balloting Agent at the following address: Hollister Construction Ballot

 Processing, c/o Prime Clerk, LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New

 York, NY 10165. Any Ballot received by the Balloting Agent by facsimile, e-mail or other

 electronic communication will not be counted except as otherwise consented to by the Debtor.

                34.     The Debtor submits that a solicitation period of at least 30 days provides

 sufficient time for Holders of the Impaired Classes of Claims entitled to vote to make informed

 decisions to accept or reject the Plan and submit timely Ballots. Therefore, the Voting Deadline

 should be approved.




                                                 -11-
Case 19-27439-MBK        Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                 Desc Main
                                Document    Page 15 of 20



                        2.     Temporary Allowance of Claims for Voting Purposes

                35.     Bankruptcy Rule 3018(a) provides that “[n]otwithstanding objection to a

 claim or interest, the court after notice and hearing may temporarily allow the claim or interest in

 an amount that the court deems proper for the purposes of accepting or rejecting a plan.” 11 U.S.C.

 §§ 502, 1126. The Debtor respectfully requests the Court set a deadline of 30 days prior to the

 Confirmation Hearing for the Debtor to file and serve objections to filed proofs of claim for

 purposes of voting on the Plan. If a creditor wants to file a motion seeking to have its Claim

 temporarily allowed for voting purposes (any such motion, a “3018 Motion”), the Debtor submits
 that the Court should set the deadline for filing and serving (i) the 3018 Motion as August 10, 2020

 at 4:00 p.m. (ET) and (ii) any objection to a 3018 Motion as August 20, 2020 at 4:00 p.m. (ET).


                        3.     Approval of Procedures for Vote Tabulation

                36.     Section 1126(c) of the Bankruptcy Code provides:

                A class of claims has accepted a plan if such plan has been accepted
                by creditors, other than any entity designated under subsection (e)
                of this section, that hold at least two-thirds in amount and more than
                one-half in number of the allowed claims of such class held by
                creditors, other than any entity designated under subsection (e) of
                this section, that have accepted or rejected such plan.

                37.     The Debtor proposes, solely for voting purposes and not for purposes of

 allowance or distribution on account of a Claim and without prejudice to the rights of the Debtor

 in any other context, that the amount of a Claim used to tabulate acceptance or rejection of the

 Plan be one of the following alternatives:

                (a)     if no proof of Claim was timely filed, the Claim amount
                        listed in the Schedules of Assets and Liabilities filed with the
                        Court by the Debtor on October 17, 2019] (D.I. 340) and the
                        Amended Schedules of Assets and Liabilities filed with the
                        Court by the Debtor on December 16, 2019 (D.I. 665),
                        (collectively, the “Schedules”), provided that such Claim is
                        not scheduled as contingent, disputed, or unliquidated;




                                                 -12-
Case 19-27439-MBK        Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                 Desc Main
                                Document    Page 16 of 20



                (b)     the liquidated amount specified in a proof of Claim, timely
                        filed with the Court or submitted to Prime Clerk, as the
                        Debtor’s claims agent (or otherwise deemed timely filed by
                        the Court under applicable law), to the extent that the proof
                        of Claim is not the subject of an objection, if such Claim is
                        filed as wholly contingent or unliquidated, such Claim shall
                        vote in the amount of $1.00; or

                (c)     the amount temporarily allowed by the Court for voting
                        purposes, pursuant to Bankruptcy Rule 3018(a), after notice
                        and a hearing at or before the Confirmation Hearing.

                38.     If a Claim Holder casts a Ballot and the entirety of such creditor’s Claim is

 the subject of an objection filed before the Voting Deadline, the Debtor requests that such

 creditor’s Ballot not be counted. If a creditor casts a Ballot and part of such creditor’s Claim is

 the subject of an objection filed before the Voting Deadline, the Debtor requests that such

 creditor’s Ballot be treated as a Claim for voting purposes only to the extent of the remaining

 amount of the Claim not subject to any objection. In either case, if a creditor desires to vote in a

 higher amount, the creditor may seek authority from the Court to do so following notice and a

 hearing, pursuant to Bankruptcy Rule 3018(a).

                39.     Notwithstanding anything to the contrary contained herein, any creditor

 who has filed a proof of Claim that is duplicative of another Claim(s) within the same Class of

 Claims entitled to vote to accept or reject the Plan, as determined by the Debtor, shall be provided

 with only one Solicitation Package and one Ballot for voting a single Claim in such class,

 regardless of whether the Debtor has objected to such duplicate Claim(s).

                40.     Any creditor who holds multiple Claims within a single Class shall have

 such Claims aggregated, for purposes of the numerosity requirement of section 1126(c) of the

 Bankruptcy Code, as if such creditor held one Claim in such Class; the creditor will receive a

 single Ballot with respect to all of its Claims in each such Class, and the votes related to such

 Claims will be treated as a single vote to accept or reject the Plan.

                41.     In addition, the Debtor requests that the following voting procedures and

 standard assumptions (“Tabulation Rules”) be used in tabulating Ballots:


                                                 -13-
Case 19-27439-MBK        Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                 Desc Main
                                Document    Page 17 of 20



                (a)     any Ballot that is timely received, properly completed, and
                        that contains sufficient information to permit the
                        identification of the claimant and that is cast as an
                        acceptance or rejection of the Plan will be counted and cast
                        as an acceptance or rejection, as the case may be, of the Plan.
                        Except with the consent of the Debtor, a claimant may not
                        change its vote once a Ballot is submitted to the Balloting
                        Agent;

                (b)     any Ballot that is illegible or contains insufficient
                        information to permit the identification of the claimant will
                        not be counted;

                (c)     any Ballot cast by a Person that does not hold a Claim in a
                        Class that is entitled to vote to accept or reject the Plan will
                        not be counted;

                (d)     any Ballot cast for a scheduled Claim designated or
                        determined as unliquidated, contingent, or disputed or as
                        zero or unknown in amount, no timely proof of Claim was
                        filed, and for which no 3018(a) Motion has been Filed by the
                        3018(a) Motion Deadline will not be counted;

                (e)     any Ballot timely received that is cast in a manner that
                        indicates neither acceptance nor rejection of the Plan or that
                        indicates both acceptance and rejection of the Plan will not
                        be counted;

                (f)     any Ballot received by the Balloting Agent after the Voting
                        Deadline will not be counted, unless the Debtor agrees in
                        writing to an extension of such deadline;

                (g)     any Ballot not bearing an original signature will not be
                        counted;

                (h)     any Ballot received by the Balloting Agent by facsimile, e-
                        mail or other electronic communication will not be counted
                        (unless otherwise permitted by the Debtor); and

                (i)     any Ballot that partially rejects and partially accepts the Plan
                        will not be counted.

                42.     The Debtor requests that if no Holders of Allowed Claims in a particular

 class of Claims eligible to accept or reject the Plan vote on the Plan, the Plan shall be deemed

 accepted by that particular class of Claims.



                                                 -14-
Case 19-27439-MBK           Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                           Desc Main
                                   Document    Page 18 of 20



                  43.      The last timely, properly completed Ballot received from a Holder for the

 same Claim(s) shall be counted and any superseded or otherwise improperly completed Ballot

 shall not be counted unless otherwise agreed to by the Debtor.

                  44.      The Debtor submits that the proposed Tabulation Rules and other related

 vote tabulation procedures set forth above will establish a fair and equitable voting process and,

 therefore, should be approved.


 III.    CONFIRMATION HEARING

                  A.       The Confirmation Hearing and Notice Thereof
                  45.      Bankruptcy Rule 3017(c) provides that “[o]n or before approval of the

 disclosure statement, the court shall fix a time within which the holders of claims and equity

 interests may accept or reject the plan and may fix a date for the hearing on confirmation. In

 accordance with Local Rule 3017, the Debtor requests that the Confirmation Hearing be scheduled

 for September 3, 2020 at 10:00 a.m. (Eastern Time). The Confirmation Hearing may be adjourned

 or continued from time to time by the Court or the Debtor without further notice other than

 adjournments announced in open Court or as indicated in any notice of agenda of matters

 scheduled for hearing filed with the Court. The proposed date for the Confirmation Hearing is in

 compliance with the Bankruptcy Rules and the Local Rules and will enable the Debtor to pursue

 confirmation of the Plan in a timely fashion.

                  46.      The Debtor proposes to provide to all parties and Creditors who have filed

 or scheduled Claims or Interests, who are listed on Schedules E/F or G, or who have filed a notice

 of appearance pursuant to Bankruptcy Rule 20023 a copy of the Confirmation Hearing Notice, a
 form of which is attached hereto as Exhibit C, setting forth: (i) the Voting Deadline, (ii) the

 Confirmation Objection Deadline, (iii) procedures for filing objections and responses to

 confirmation of the Plan, and (iv) the time, date, and place for the Confirmation Hearing.


 3
  The Debtor shall not be required to serve the Confirmation Hearing Notice on any party previously served for
 whom the Debtor or the Balloting Agent received returned mail, with no forwarding address.


                                                       -15-
Case 19-27439-MBK        Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                 Desc Main
                                Document    Page 19 of 20



                B.      Objection Procedures

                47.     In accordance with Rule 3017, the Debtor proposes that the Confirmation

 Objection Deadline be set for August 27, 2020 at 4:00 p.m. (Eastern Time). Any objection to

 confirmation of the Plan must be in writing, must conform to the Bankruptcy Rules, must set forth

 the name, address, phone number and email of the objector, the nature and amount of Claims or

 Interests held or asserted by the objector against the Debtor, the basis for the objection and the

 specific grounds of the objection, and must be filed with the Bankruptcy Court, with a copy to

 chambers, together with proof of service thereof, and served by no later than the Confirmation

 Objection Deadline upon: (i) counsel to the Debtor, Lowenstein Sandler LLP, One Lowenstein

 Drive, Roseland, New Jersey 07068 (Attn: Kenneth A. Rosen, Esq. and Mary E. Seymour, Esq.),

 (ii) the Office of the United States Trustee, One Newark Center, Suite 2100, Newark, New Jersey

 07102 (Attn: Lauren Bielskie, Esq.); (iii) counsel to the Official Committee of Unsecured

 Creditors, McManimon, Scotland & Bauman, LLC, 75 Livingston Avenue, Roseland, New Jersey,

 07068 (Attn: Sam Della Fera, Esq.); (iv) counsel to Pre-Petition Secured Lender, PNC Bank,

 Duane Morris LLP, 30 South 17th Street, Philadelphia, PA 19103 (Attn: James J. Holman, Esq.);
 (v) counsel to Arch Insurance, Chiesa Shahinian & Giantomasi PC, One Boland Drive, West

 Orange, NJ 07052 (Attn: Armen Shahinian, Esq.); and (vi) such other parties as the Bankruptcy

 Court may order. The Debtor submits that if there are objections, it will assist the Court and may

 expedite the Confirmation Hearing if the Debtor and any other party supporting confirmation of

 the Plan is given an opportunity to reply to any such objections. Accordingly, the Debtor requests

 for itself, and any other parties supporting the Plan, authorization to file and serve replies or an

 omnibus reply to any such objections on or before September 1, 2020.

                48.     The Confirmation Objection Deadline and reply schedule proposed will

 afford the Debtor and other parties in interest sufficient time to consider the objections and file

 any replies, while leaving the Court sufficient time to consider any such objections and replies

 before the Confirmation Hearing.




                                                -16-
Case 19-27439-MBK         Doc 1197 Filed 06/19/20 Entered 06/19/20 15:27:51                  Desc Main
                                 Document    Page 20 of 20



                49.      The Debtor respectfully requests that the Court approve these procedures

 for filing objections to confirmation of the Plan and replies thereto pursuant to Bankruptcy Rules

 2002, 3017, and 3020.


                                               NOTICE

                50.      Notice of this Motion will be provided to: (a) the Office of the United States

 Trustee for the District of New Jersey; (b) counsel to the Committee; (c) counsel to the Pre-Petition

 Secured Lender; (d) counsel to Arch Insurance; and (e) all parties entitled to notice of this Motion

 pursuant to Bankruptcy Rule 2002. The Debtor submits that, in light of the nature of the relief

 requested, no other or further notice is necessary or required.


                                       NO PRIOR REQUEST
                51.      No prior request for the relief sought herein has been made to this or any

 other Court.



 Dated: June 19, 2020                           Respectfully submitted,

                                                LOWENSTEIN SANDLER LLP

                                                /s/ Kenneth A. Rosen, Esq.
                                                Arielle B. Adler, Esq.
                                                Bruce Buechler, Esq.
                                                Jennifer B. Kimble, Esq. (admitted pro hac vice)
                                                Kenneth A. Rosen, Esq.
                                                Mary E. Seymour, Esq.
                                                One Lowenstein Drive
                                                Roseland, New Jersey 07068
                                                (973) 597-2500 (Telephone)
                                                (973) 597-2400 (Facsimile)
                                                krosen@lowenstein.com
                                                bbuechler@lowenstein.com
                                                mseymour@lowenstein.com
                                                jkimble@lowenstein.com
                                                aadler@lowenstein.com
                                                Counsel to the Debtor and
                                                Debtor-in-Possession


                                                  -17-
